 

Exhibit 10.3

AMENDMENT TO

EMPLOYMENT AND CHANGE IN CONTROL AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AND CHANGE IN CONTROL AGREEMENT (this “Amendment”),
effective as of October 22, 2010, is made between MASSEY ENERGY COMPANY, a
Delaware corporation (the “Company”), and BAXTER F. PHILLIPS, JR. (the
“Executive”).

WITNESSETH:

WHEREAS, the Company and Executive previously entered into an Employment and
Change in Control Agreement on November 10, 2008, which agreement has thereafter
been amended (the “Employment Agreement”); and

WHEREAS, the Company and Executive desire to amend the Employment Agreement in
order to eliminate the excise tax gross-up provided under the Employment
Agreement, to express the understanding of Executive that the Company is not
liable to Executive in the event any compensation or benefits provided to
Executive are subject to any additional income tax, interest or penalties
imposed under Section 409A of the Internal Revenue Code of 1986, as amended, and
to revise and clarify provisions of the Employment Agreement which are no longer
applicable.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth (including definitions of capitalized terms
which are set forth in Section 19 and throughout the Employment Agreement) and
intending to be legally bound hereby, the Company and Executive agree as
follows:

1. Section 6.2(c) of the Employment Agreement is amended to read as follows:

(c) Limitation on Payments and Benefits. Notwithstanding anything in this
Agreement to the contrary, the sum of the maximum amount payable and the value
of the benefits provided to Executive pursuant to this Section 6.2 shall be
limited to 2.99 times the sum of Executive’s Base Salary and Bonus (as defined
in Section 19). In the event a reduction is required pursuant hereto, the order
of reduction shall be first all other cash payments on a pro rata basis, then
any equity compensation on a pro rata basis, and lastly medical and dental
coverage.

2. The following sentence is added at the end of Section 7 of the Employment
Agreement:

Notwithstanding any of the provisions of this Agreement or any other agreement
pertaining to Executive, the Company shall not be obligated to hold Executive
harmless from, or make any gross-up payment to Executive for, any additional
income tax, interest or penalties imposed under Section 409A of the Code if any
payment or benefit which is to be provided pursuant to this Agreement or
otherwise fails to comply with, or be exempt from, the requirements of
Section 409A of the Code.

3. Section 10 of the Employment Agreement is amended to read as follows:

10. No Excise Tax Gross-Up and Tax Limitation on Payments by the Company. The
provisions of this Section 10 shall apply notwithstanding anything in this
Agreement to the contrary. Notwithstanding any other provision of this Agreement
or any other agreement pertaining to Executive, the Company shall not be
obligated to hold Executive harmless from, or make any gross-up payment to
Executive for, any excise tax imposed under Section 4999 of the Code or any
interest or penalties pertaining thereto.

(a) Subject to the limitation in Section 6.2(c), if it shall be determined that
any Payment would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code and if either



--------------------------------------------------------------------------------

(1) the Net After-tax Benefit to Executive of receiving only the Reduced Amount
is greater than the Net After-tax Benefit to Executive of receiving all of the
Payments or (2) the excess, if any, of (A) the Net After-tax Benefit to
Executive of receiving all of the Payments over (B) the Net After-tax Benefit to
Executive of receiving only the Reduced Amount does not exceed the lesser of
$50,000 or 10% of the Net After-tax Benefit to Executive resulting from having
the Payments under Section 6.2 of this Agreement (“Change in Control Payments”)
reduced to the Reduced Amount, then the Change in Control Payments shall be
reduced (but not below zero) so that the Present Value of the aggregate of all
Payments does not exceed the Reduced Amount. In the event a reduction is
required pursuant hereto, the order of reduction shall be first all cash
payments on a pro rata basis, then any equity compensation on a pro rata basis,
and lastly medical and dental coverage. For purposes of this Section 10, the
following terms have the following meanings:

(i) “Net After-tax Benefit” shall mean the Present Value of a Payment net of all
federal state and local income, employment and excise taxes imposed on Executive
with respect thereto, determined by applying the highest marginal rate(s)
applicable to an individual for Executive’s taxable year in which the Change in
Control occurs.

(ii) “Payment” means any payment or distribution or provision of benefits by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any reductions required by this
Section 10.

(iii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.

(iv) “Reduced Amount” shall be an amount expressed in Present Value which
maximizes the aggregate Present Value of Payments without causing any Payment to
be subject to excise tax under Section 4999 of the Code or the deduction
limitation of Section 280G of the Code.

(b) Except as set forth in the next sentence, all determinations to be made
under this Section 10 shall be made by the nationally recognized independent
public accounting firm used by the Company immediately prior to the Change in
Control (“Accounting Firm”), which Accounting Firm shall provide its
determinations and any supporting calculations to the Company and Executive
within ten days of Executive’s Termination Date. If determined by the Accounting
Firm to be excludible from parachute payments under Section 280G of the Code,
the value of Executive’s non-competition covenant under Section 14(a) of this
Agreement shall be determined by independent appraisal by a
nationally-recognized business valuation firm acceptable to both Executive and
the Company, and a portion of the Change in Control Payments shall, to the
extent of that appraised value, be specifically allocated as reasonable
compensation for such non-competition covenant and shall not be treated as a
parachute payment. Any such determination by the Accounting Firm shall be
binding upon the Company and Executive.

(c) If the Accounting Firm determines that Change in Control Payments should be
reduced, the Company shall promptly give Executive notice to that effect and a
copy of the detailed calculation thereof. All determinations made by the
Accounting Firm under this Section 10 shall be binding upon the Company and
Executive and shall be made within twenty (20) business days of Executive’s
Termination Date.

(d) While it is the intention of the Company and Executive to reduce the amounts
payable or distributable to Executive hereunder only if the aggregate Net
After-tax Benefit to Executive would thereby be increased in the manner provided
for herein, as a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the

 

2



--------------------------------------------------------------------------------

Company to or for the benefit of Executive pursuant to this Agreement could have
been so paid or distributed (“Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accounting
Firm, based either upon the assertion of a deficiency by the Internal Revenue
Service against the Company or Executive which the Accounting Firm believes has
a high probability of success determines that an Overpayment has been made, any
such Overpayment paid or distributed by the Company to or for the benefit of
Executive shall be treated for all purposes as a loan to Executive which
Executive shall repay to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such loan shall be deemed to have been made and no amount shall be
payable by Executive to the Company if and to the extent such deemed loan and
payment would not either reduce the amount on which Executive is subject to tax
under Sections 1 and 4999 of the Code or generate a refund of such taxes. In the
event that the Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of Executive
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

(e) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 10 shall be borne solely by the
Company.

(f) All payments to be made under this Section 10 (other than the Underpayment
described in Section 10(d)) must be made by the end of the Executive’s taxable
year next following the Company’s taxable year in which the Company remits the
related taxes. Any right to reimbursement incurred due to a tax audit or
litigation addressing the existence or amount of a tax liability must be made by
the end of the Executive’s taxable year following the Executive’s taxable year
in which the taxes that are the subject of the audit or litigation are remitted
to the taxing authorities or, where no such taxes are remitted, the end of the
Executive’s taxable year following the year in which the audit is completed or
there is a final and non-appealable settlement or the resolution of the
litigation.

4. In all other respects, the Employment Agreement is unchanged.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on October 22, 2010.

 

  MASSEY ENERGY COMPANY By:  

/s/ John M. Poma

Name:   John M. Poma Title:  

Vice President and

Chief Administrative Officer

 

/s/ Baxter F. Phillips, Jr.

Name:   Baxter F. Phillips, Jr.   President

 

3